Detailed Action
	The communications received 06/28/2022 have been filed and considered by the Examiner. Claims 1-20 are pending, claims 19-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-18 in the reply filed on 06/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 11-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (US 5,422,048) hereinafter KOD in view of Knouff et al (US 2008/0141614) hereinafter KNO and Maddock (US 2007/0285337) hereinafter MAD.
As for claim 1, KOD discloses a bending method for bending at least one bar at a bending location [Fig. 2(a)], the method comprising the following steps: 
-arranging a sonotrode of an ultrasonic device at a bending location (the horn of an ultrasonic device) [Fig. 2(a) #16; col. 4 l. 31-39], wherein two bar sections of the at least one composite bar that adjoin the bending location extend in a first spatial direction (the two sections of a single straightened out bar) [Fig. 2(a) #10;], 
- heating a plastic matrix of the at least one composite bar at the bending location by coupling ultrasonic waves in the at least one composite bar at the bending location [col. 4 l. 40-49],
 - deforming the at least one composite bar for formation of a deformed section at the bending location by an infeed movement between the sonotrode and the at least one composite bar in a second spatial direction that is orientated radial to a bend that is to be created at the bending location (by sandwiching the ultrasonically heated bar, it is also understood that the ultrasonic vibrations would cause at least some deformation) [col. 4 l. 40-49], 
- bending the at least one composite bar at the bending location [Fig. 2(a), col. 4 l. 40-49], 
- curing the plastic matrix at the bending location [col. 4 l. 54-56].

KOD does not teach a composite bar that comprises a reinforcement fiber bundle with multiple reinforcement fibers embedded in a cured plastic matrix. 
KNO teaches a composite rod formed of fiber reinforcements in a resin matrix in which the matrix can be a resin and the rod is bendable [Abstract; 0005]. The incorporation of the fiber reinforcements into the resin allow for sufficient tensile strength to serve as a support in a high tensile strength application such as rebar [0002-4]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added reinforcing fibers to the resin as taught by KNO in the resin based bar of KOD in order to improve the tensile strength of the bar. As the resin with reinforced fiber of KNO is bendable, one of ordinary skill in the art would have expected success in the combination. 

Should the Applicant disagree with KOD having a deformation step:
MAD teaches the production of a bent member (an elongated support member) [Abstract] in which a plastic deformation is induced “below a minimum bend radius” (which the Examiner readily understands can mean before any bending has occurred) in order to produce a bend that has a “bi-stable” configuration in a manner that is also self-supporting and otherwise has a high resistance to bending [0054-56].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a deformation step before bending to produce the bend as taught by MAD in the process of KOD/KNO in order to produce a “bi-stable” configured bend that is also self-supporting and otherwise has a high resistance to bending. As both MAD and KOD deal with bending of support members [MAD: 0001], one of ordinary skill in the art would have expected success.

As for claim 2, KOD/KNO/MAD teach claim 1 and it is understood that the bar orientations remain unchanged relative to each other during the formation of the deformed section (by deforming during a time “below a minimum bend radius” i.e. no bend radius) [MAD: 0054-56].

As for claim 3, KOD/KNO/MAD teach claim 1 and wherein the deformed section (37) of the at least one composite bar (11) comprises a width (bz) in a third spatial direction (z) that is larger than a dimension (az) in the third spatial direction (z) of the bar sections (1la) adjoining the bending location (21), wherein the third spatial direction (z) is orientated orthogonal to the first spatial direction (x) and the second spatial direction (y) [MAD: Fig. 3 B]

As for claim 4, KOD/KNO/MAD teach claim 1 and wherein the deformed section (37) of the at least one composite bar (11) has a thickness (dy) in the second spatial direction (y) that is smaller than a dimension (ay) in the second spatial direction (y) of the bar sections (1la) adjoining the bending location (21) [MAD: Fig. 3 B].

As for claim 5, KOD/KNO/MAD teach claim 1, and wherein the at least one composite bar (11) has at the bending location (21) a bend inner side (BI) with an inner curvature and with reference to a center axis of the at least one composite bar (11) an opposite bend outer side (BA) with an outer curvature, wherein the inner curvature of the at least one composite bar (11) is larger than the outer curvature and wherein none of the reinforcement fibers (14) have a curvature at the bending location (21) that is larger than the inner curvature (as it is understood that the reinforcement fibers extending throughout the composite bar would follow along the bend) [MAD: Fig. 3 B].

As for claim 6, KOD/KNO/MAD teach claim 1 and that ultrasonic waves are emitted from the sonotrode during bending (as the ending of the application of the ultrasonic waves is not suggested to occur and the heating can be conducted simultaneously with the bending) [KOD: col. 3 l. 29-35; col. 4 l. 40-48].

As for claim 11, KOD/KNO/MAD teach claim 1 and wherein bending is carried out about a curved sonotrode surface (27) of the sonotrode (24), wherein the sonotrode surface (27) is curved about at least one axis that extends parallel to a third spatial direction (z), wherein the third spatial direction (z) is oriented orthogonal to the first spatial direction (x) and the second spatial direction (y) [KOD: Fig. 2(A) #16].

As for claim 12, KOD/KNO/MAD teach claim 11 and further wherein the sonotrode surface (27) is in addition curved about at least one axis that extends parallel to the first spatial direction (x) (as a horn it is understood to be curved along both axis) [KOD: Fig. 2(A) #16; col. 4 l. 31-53].

As for claim 13, KOD/KNO/MAD teach claim 1 and it is further understood as an acceptable alternative to have the sonotrode be stationary during bending [KNO: Fig. 2(b); col. 4 l. 49-53].

As for claim 15, KOD/KNO/MAD teach claim 1 and further comprising supplying a cooling medium (C) to the bending location (21) for curing the at least one composite bar (11) [KOD: col. 4 l. 54-57].

As for claim 16, KOD/KNO/MAD teach claim 15, and further comprising contacting the at least one composite bar (11) at the bending location (21) with a component within which a cooling medium flows and/or contacting the composite bar (11) directly with the cooling medium (C) (by contacting the bent area with cold gas) [Fig. 1(C) #24; col. 4 l. 54-56].

As for claim 18, KOD/KNO/MAD teach claim 1 and wherein the plastic matrix (M) of the at least one composite bar (11) comprises a thermoplastic plastic (K) (thermoplastic resin) [KNO: 0005].

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (US 5,422,048) hereinafter KOD in view of Knouff et al (US 2008/0141614) hereinafter KNO and Maddock (US 2007/0285337) hereinafter MAD as applied to claim 1 and further in view of Ding (US 7,568,608) hereinafter DING.
As for claim 7, KOD/KNO/MAD teach claim 1 but do not teach applying energy using a further energy source during bending.
DING teaches the application of ultrasonic heat upon a workpiece [Abstract] in which a second additional ultrasonic heater can be applied on an opposing surface to a first ultrasonic heater as a means of assisting in heating process [col. 3 l. 36-39]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added an additional ultrasonic heating device to the bending location but on an opposing surface as taught by DING in the process of KOD/KNO/MAD in order to assist in the heating process. As the ultrasonic vibrations of KOD/KNO/MAD are applied during bending [see claim 6] it is understood that this additional heater would operate during the same timeframe (during bending).

 
Claim(s) 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (US 5,422,048) hereinafter KOD in view of Knouff et al (US 2008/0141614) hereinafter KNO and Maddock (US 2007/0285337) hereinafter MAD as applied to claim 1 and further in view of Na et al (US 2014/0095096) hereinafter NA.

As for claim 8, KOD/KNO/MAD teach claim 1 and further comprising feedback controlling at least one of the following control parameters during the formation of the deformed section (37) and/or during bending: 
- an ultrasonic energy output during the infeed movement and/or during bending, 
- a time duration during which ultrasonic waves are emitted during the infeed movement and/or during bending, 
- a power of the emitted ultrasonic waves, 
- a temperature of the at least one composite bar (11) at the deformed section (37) or at the bending location (21), 
- a pressure force between the sonotrode (24) and the at least one composite bar (11), 
- a position of the infeed movement, 
- a bend or angle position of the bar sections adjoining the bending location.

NA teaches that the application of ultrasonic heat is induced and controlled by the output power, duration of activation time, and distance between the source of the ultrasonic heat and article [0018]. This allows for the correct application of heat for a given use of the ultrasonic heater [0018].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the output power, duration of activation time, and distance of the ultrasonic heater (which in the context of KOD/KNO/MAD would be the position of the infeed movement) as taught by NA in the method of KOD/KNO/MAD in order to allow for the correct application of heat. 

As for claim 9, KOD/KNO/MAD teach claim 1 and as applied to claim 8, KOD/KNO/MAD/NA teach the control of output power. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the output power to 0 (i.e. omitting the emission of ultrasonic waves) as a means of arriving to the correct application of heat. This would have amounted to a prima facie obvious adjustment of power to arrive to the correct application of heat [see e.g. MPEP 2144.05(II)] 

As for claim 10, KOD/KNO/MAD teach claim 1 and as applied to claim 8, KOD/KNO/MAD/NA teaches the control of a relative position between the sonotrode and at least one composite bar (the distance of the ultrasonic head).

As for claim 14, KOD/KNO/MAD teach claim 1 and as applied to claim 8, KOD/KNO/MAD/NA teach that there is a positioning element that is important to the control of heat. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the sonotrode in the second spatial direction as a means of achieving the correct heating application to a given area. The selection of the second spatial direction to move in would have amounted to a prima facie obvious selection from a finite number of identified predicable solutions (an axis by which to position) with a reasonable expectation of success [see e.g. MPEP 2143(E)].

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (US 5,422,048) hereinafter KOD in view of Knouff et al (US 2008/0141614) hereinafter KNO and Maddock (US 2007/0285337) hereinafter MAD as applied to claim 1 and further in view of Sodano et al (US 2017/0008998) hereinafter SOD.

As for claim 17, KOD/KNO/MAD teach claim 1, but does not teach wherein the plastic matrix (M) of the at least one composite bar (11) comprises a reversibly cross-linked plastic (K).
SOD teaches a composite that employs a self-healing polymer matrix (a self-healing polymer matrix) employable in molded parts and which is reversibly cross-linkable [Abstract]. This polymer matrix is employed to repair ‘wounds’ and to prevent propagation of cracks thereby recovering mechanical properties [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the polymer matrix of SOD as the polymer matrix of KOD/KNO/MAD in order to repair ‘wounds’ and to prevent propagation of cracks thereby recovering mechanical properties. As SOD can be employed in molded composite products one of ordinary skill in the art would have expected success. In addition, this would have amounted to a simple substitution of polymer matrices with the expected result of forming a polymer matrix. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712